Title: General Orders, 26 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Wednesday July 26th 1780.
						
							Parole Parma 
							 Countersigns F BWatchword Circumspect
						
					
					[Officers] For the day Tomorrow[:] Lieutenant Colonel North[,] Brigade Major Bradford
					Instead of the light Infantry directed by the order of the 16th instant the 1st and 3d pennsylvania regiments will furnish a company of rifle men each of forty two rank and file—If these regiments have not the number of riflemen requisite the deficiency is to be drawn from the other regiments of that line and the aforemention’d regiments will furnish an equal number of men to the others in Exchange. Major Parr will take command of these two Companies and will take immediate measures for preparing Arms and Accoutrements.
					Robert Thomas Johnson Richards was tried at a General Court Martial whereof Colonel Richard Butler is President for “Being a Spy” The Court are of opinion the Charge is not supported and do acquit him. He is to be released from Confinement.
					At the same Court Wait Warden and Ebenezer Hill of the 1st Connecticut regiment were tried for stealing a barrel of flour from Commissary Gamble: found Guilty of a breach of Article 5 Section 18 of the Articles of War and sentenced to receive one hundred lashes each on their bare backs.
					Lieutenant Bonham of the 1st Jersey regiment was tried at the same Court on the following Charge vizt “That from inattention or other misconduct he suffer’d John Quail and Daniel Diamond, two prisoners, to escape, the latter a prisoner of War.”
					The Court do acquit Lieutenant Bonham of inattention and misconduct with respect to the escape of the prisoners mention’d in the Charge against him.
					The Commander in Chief approves the acquittal Lieutenant Bonham is releas’d from Arrest.
					The sentences against Warden and Hill are confirm’d and order’d to be put in execution tomorrow morning at Guard mounting on the Grand Parade.
				